Name: 2001/278/EC: Council Decision of 4 April 2001 appointing an Austrian member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2001-04-06

 Avis juridique important|32001D02782001/278/EC: Council Decision of 4 April 2001 appointing an Austrian member of the Committee of the Regions Official Journal L 096 , 06/04/2001 P. 0018 - 0018Council Decisionof 4 April 2001appointing an Austrian member of the Committee of the Regions(2001/278/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998 appointing the members and alternate members of the Committee of the Regions(1),Whereas a seat as member of the Committee of the Regions has become vacant following the resignation of Mr Karl STIX, member, notified to the Council on 13 February 2001;Having regard to the proposal from the Austrian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Hans NIESSL is hereby appointed a member of the Committee of the Regions in place of Mr Karl STIX for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Luxembourg, 4 April 2001.For the CouncilThe PresidentB. Rosengren(1) OJ L 28, 4.2.1998, p. 19.